            Case 1:19-cv-03729-DLF Document 24 Filed 11/05/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
BLACK ROCK CITY LLC, and                       )
BURNING MAN PROJECT,                           )
                                               )
                                               )
       Plaintiffs,                             )
                                               )     Civil Action No. 19-cv-03729-DLF
                v.                             )
                                               )
                                               )
DAVID BERNHARDT,                               )
SECRETARY OF THE INTERIOR et al.,              )
                                               )
       Defendants.                             )
                                               )

                         JOINT STATUS REPORT
             PROPOSING SCHEDULE FOR FURTHER PROCEEDINGS

       In accordance with the Court’s Minute Order dated October 7, 2020, counsel for both

parties present this joint status report proposing a schedule for further proceedings.

       1.       Defendants have contemporaneously herewith filed the Certified List of

Contents of the Administrative Record and served a copy of the complete Administrative

Record upon Plaintiffs’ counsel.

       2.       Plaintiffs will identify any issues concerning the Administrative Record, and

initiate conferral on or before January 8, 2021, and the parties will informally seek to resolve

any issues and disputes regarding the administrative record among themselves. If informal

resolution efforts are not successful, Plaintiffs will have until January 22, 2021, to file any

motion to complete or supplement the administrative record, or for the Court to consider extra-

record evidence on the merits. Any such motion will have the effect of vacating the briefing

schedule set forth below, and the parties will propose a new briefing schedule within 14 days

of the Court’s resolution of the motion.
            Case 1:19-cv-03729-DLF Document 24 Filed 11/05/20 Page 2 of 2




       3.       The parties propose presentation of cross-motions for summary judgment

according to the following schedule:

       a.       Plaintiffs will file their motion for summary judgment and supporting

       memorandum no later than February 19, 2021.

       b.       Defendants will file their combined opposition and cross-motion no later than

       April 9, 2021.

       c.       Plaintiffs will file their combined opposition and reply no later than May 7,

       2021.

       d.       Defendants will file their reply no later than May 28, 2021.

       The parties request that the Court adopt their proposed schedule. A proposed order is

submitted herewith.

DATE: November 5, 2020                        Respectfully submitted,

                                              HOLLAND & KNIGHT LLP

                                               /s/ Rafe Petersen
                                              RAFE PETERSEN
                                              800 17th Street NW, #1100
                                              Washington, D.C. 2006
                                              (202) 419-2481 rafe.petersen@hklaw.com
                                              Attorneys for Plaintiffs

                                              PAUL E. SALAMANCA
                                              Deputy Assistant Attorney General
                                              Environment and Natural Resources Division
                                              United States Department of Justice

                                               /s/ Paul A. Turcke
                                              PAUL A. TURCKE
                                              Trial Attorney
                                              Natural Resources Section
                                              P.O. Box 7611 Washington, D.C. 20044
                                              202-353-1389 paul.turcke@usdoj.gov
                                              Attorneys for Defendants



                                                 2
